
	
		II
		111th CONGRESS
		2d Session
		S. 11
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Brown of
			 Massachusetts (for himself, Ms.
			 Snowe, Mr. Bennett,
			 Mr. Corker, Ms.
			 Collins, Mr. Voinovich,
			 Mr. Alexander, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To restore the application of the 340B drug discount
		  program to orphan drugs with respect to children's hospitals.
	
	
		1.Continued inclusion of orphan
			 drugs in definition of covered outpatient drugs with respect to children’s
			 hospitals under the 340B drug discount program
			(a)AmendmentSubsection
			 (e) of section 340B of the Public Health Service Act (42 U.S.C. 256b) is
			 amended by striking covered entities described in subparagraph
			 (M) and inserting covered entities described in subparagraph (M)
			 (other than a children’s hospital described in subparagraph
			 (M)).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of section 2302 of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
			
